Filing # 124003640 E-Filed 03/30/2021 12:01:14 PM

IN THE COUNTY COURT OF
THE TWELFTH JUDICIAL

CIRCUIT IN AND FOR

SARASOTA COUNTY,

FLORIDA

SMALL CLAIMS DIVISION

Case No.

LAWRENCE DIAMOND,
Plaintiif,

v.

MIDLAND CREDIT
MANAGEMENT, INC,,

Defendant.
/

 

PLAINTIFF’S STATEMENT OF CLAIM

COMES NOW, Plaintiff, LAWRENCE DIAMOND (“Mr. Diamond” or
“Plaintiff’), by and through the undersigned counsel, and hereby sues and files this
Statement of Claim against Defendant, MIDLAND CREDIT MANAGEMENT, INC.
(“Debt Collector” or “Defendant’), and in support thereof states as follows:

Introduction

1. This action arises out of an alleged “Debt” or “Consumer Debt” as defined
by Fla. Stat. § 559.55 (6) and Defendant’s violations of the Fair Debt Collection Practices
Act, 15 U.S.C. § 1692 et. seg. (“FDCPA’’), and the Florida Consumer Collection Practices
Act, Fla. Stat. § 559.72 et. seg. (“FCCPA’’), by communicating directly with Mr. Diamond
in connection with the collection of such alleged Debt after receipt of notice that Mr.

Diamond was represented by an attorney with respect to the alleged Debt, and after

Plaintiff's Statement of Claim
Diamond v. Midland Credit Management, Inc.
Page 1 of 9

 

Filed 03/30/2021 01:27 PM - Karen E. Rushing, Clerk of the Circuit Court, Sarasota County, FL
Defendant knew of, or could readily ascertain, Mr. Diamond’s attorney’s name and contact
information.

2. This action also arises out of an alleged “Debt” or “Consumer Debt” as
defined by Fla. Stat. § 559.55 (6) and Defendant’s violations of the Fair Debt Collection
Practices Act, 15 U.S.C. § 1692 et. seg. (‘FDCPA’’), and the Florida Consumer Collection
Practices Act, Fla. Stat. § 559.72 ef. seg. (“FCCPA”), by communicating with Mr.
Diamond’s son in connection with the collection of such alleged Debt without Mr.
Diamond’s prior consent, which can reasonably be expected to harass Mr. Diamond.

Jurisdiction and Venue

3. This is an action for damages that does not exceed Eight Thousand Dollars
($8,000.00), exclusive of interest, costs, and attorney’s fees.

4. Jurisdiction is proper in the State of Florida where the Defendant conducts
business in the State of Florida.

5. Jurisdiction of this Court also arises where Defendant’s tortious activity
under the FCCPA occurred in the State of Florida.

6. Venue 1s proper in Sarasota County, Florida, where Defendant has physical
locations in Sarasota County, Florida.

7. Venue is proper in Sarasota County, Florida, where this tortious cause of
action accrued in Sarasota County.

8. Venue is also proper in Sarasota County, Florida pursuant to Fla. Stat. §
559.77 (1) as a substantial part of the events or omissions giving rise to the claims occurred

in this County.

Plaintiff’ s Statement of Claim
Diamond v. Midland Credit Management, Inc.
Page 2 of 9

 
Parties

 

9. Plaintiff, Mr. Diamond, was and is a natural person and, at all times material
hereto, is an adult, a resident of Sarasota County, Florida, and a “debtor” or “consumer” as
defined by Fla. Stat. § 559.55 (8).

10. At all times material hereto, Debt Collector was and is a business with its
principal place of business 1n the state of CA, and its registered agent, Midland Funding
LLC, located at 13008 Telecom Drive, Ste. 350, Tampa, FL 33637.

11. Further, at all times material hereto, Debt Collector 1s a “Consumer
Collection Agency” as defined by Fla. Stat. § 559.55 (3) and/or a “Debt Collector” as
defined by Fla. Stat. § 559.55 (7).

Statements of Fact

12. Mr. Diamond opened a credit card account with Fifth Third Bank for
personal or household use that was assigned a unique account number (“Account’’).

13. Sometime thereafter, Mr. Diamond encountered financial difficulties and
fell behind on his payments towards the Account, which incurred an outstanding balance
owed thereunder (“Debt”).

14. In July of 2020, Fitth Third Bank began placing calls to Mr. Diamond’s
cellular telephone, po (“Mr. Diamond’s Cellular Telephone”), in attempts to
the collect the Debt.

15.  Onor around July 21, 2020, Mr. Diamond spoke with Fifth Third Bank and
notified Fifth Third Bank that he was represented by counsel with respect to the Debt and

provided his attorney’s name and contact information.

Plaintiff’ s Statement of Claim
Diamond v. Midland Credit Management, Inc.
Page 3 of 9

 
16. In that same conversation, Mr. Diamond also demanded that Fifth Third
Bank stop calling his Cellular Telephone.

17. Then, on February 4, 2021, Fifth Third Bank received notice that Mr.
Diamond was represented by counsel with respect to the Debt. See Exhibit A.

18. Under information and belief, the Account and Debt was then sold,
assigned, or transferred to Debt Collector for collection purposes.

19. Under information and belief, Fifth Third Bank notified Debt Collector of
Mr. Diamond’s attorney’s name and contact information.

20. Under information and belief, Fifth Third Bank notified Debt Collector of
Mr. Diamond’s demand that Fifth Third Bank stop contacting him.

21. After Debt Collector had actual knowledge that Mr. Diamond was
represented by counsel with respect to the Debt and that Mr. Diamond had demanded that
Fifth Third Bank stop calling his Cellular Telephone, Debt Collector continued to
communicate directly with Mr. Diamond directly in connection with the collection of the
Debt.

22. On or around March 2, 2021, Debt Collector sent Mr. Diamond a letter in
connection with the collection of the Debt on behalf of Fifth Third Bank. See Exhibit B.

23. In March of 2021, Debt Collector also began placing calls directly to Mr.
Diamond’s Cellular Telephone in attempts to collect the Debt.

24. On or around March 4, 2021, Mr. Diamond notified Debt Collector that he
was represented by counsel with respect to the Debt and provided his attorney’s name and

contact information to Defendant.

Plaintiff’ s Statement of Claim
Diamond v. Midland Credit Management, Inc.
Page 4 of 9

 
25. In the same conversation, Mr. Diamond also demanded that Debt Collector

stop calling his Cellular Telephone.

26. Then, on or around March 5, 2021, Debt Collector placed two (2) calls to

Mr. Diamond’s son’s cellular telephone, vc Diamond’s Son’s Cellular

Telephone’’), in connection with the collection of the Debt.
27. At no time has Mr. Diamond ever provided Debt Collector with written
permission to call Mr. Diamond’s Son Cellular Telephone.

28. Debt Collector has called Mr. Diamond’s Cellular Telephone at least 2
times since July 21, 2020.

29. Debt Collector has called Mr. Diamond’s Cellular Telephone from several
different phone numbers.

30. ~All of Debt Collector’s calls to Mr. Diamond’s Cellular Telephone were
placed in attempts to collect the alleged Debt.

31. All of Debt Collector’s calls to Mr. Diamond were done in connection with

the collection of the alleged Debt.

Count 1: Violation of the Fair Debt Collection Practices Act (“FDCPA”)
(as against Debt Collector)

32. Mr. Diamond re-alleges paragraphs 1-31 and incorporates the same herein

   

by reference.

33. Mr. Diamond is a “consumer” within the meaning of the FDCPA.
34. The subject debt is a “consumer debt” within the meaning of the FDCPA.

35. Debt Collector is a “debt collector’ within the meaning of the FDCPA.

Plaintiff’ s Statement of Claim
Diamond v. Midland Credit Management, Inc.
Page 5 of 9
36. Debt Collector violated the FDCPA. Debt Collector’s violations include,
but are not limited to, the following:

a. Debt Collector violated 15 U.S.C. § 1692c(a) by placing
calls directly to Mr. Diamond’s Cellular Telephone after
Debt Collector knew Mr. Diamond was represented by an
attorney with respect to such Debt and had knowledge of, or
could readily ascertain, such attorney’s name and address.

b. Debt Collector violated 15 U.S.C. § 1692c(b) by contacting
Mr. Diamond’s son in connection with the collection of the
Debt when Mr. Diamond never gave Debt Collector written
permission to do so.

37. As a result of the above violations of the FDCPA, Mr. Diamond has been
subjected to illegal collection activities for which he has been damaged.

38. Debt Collector’s actions have damaged Mr. Diamond by violating his right
to not be contacted directly regarding the Debt when Debt Collector had actual knowledge
that Mr. Diamond was represented by counsel with respect to the Debt.

39. Debt Collector’s actions have damaged Mr. Diamond by causing him stress.

40. Debt Collector’s actions have damaged Mr. Diamond by causing him
anxiety.

41. Debt Collector’s actions have damaged Mr. Diamond by being an

annoyance.

Plaintiff’ s Statement of Claim
Diamond v. Midland Credit Management, Inc.
Page 6 of 9
42. Debt Collector’s actions have damaged Mr. Diamond by causing him
aggravation.
43. It has been necessary for Mr. Diamond to retain the undersigned counsel to
prosecute the instant action, for which he 1s obligated to pay a reasonable attorney’s fee.
44. All conditions precedent to this action have occurred.
WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment
against Debt Collector as follows:
a. Awarding statutory damages as provided by 15 USC. §
1692k(a)(2)(A);
b. Awarding actual damages;
c. Awarding costs and attorneys’ fees; and
d. Any other and further relief as this Court deems just and equitable.

ount 2: Violation of the Florida Consumer Collection Practices Act (“FCCPA”,

(as against Debt Collector)

   

45. Mr. Diamond re-alleges paragraphs 1-31 and incorporates the same herein
by reference.
A6. Debt Collector violated the FCCPA. Debt Collector’s violations include,
but are not limited to, the following:
a. Debt Collector violated Fla. Stat. § 559.72(18) by
communicating directly with Mr. Diamond after Debt
Collector had actual knowledge that Mr. Diamond was

represented by an attorney with respect to the Debt, and had

Plaintiff’ s Statement of Claim
Diamond v. Midland Credit Management, Inc.
Page 7 of 9

 
knowledge of, or could readily ascertain Mr. Diamond’s
attorney’s name and address.

AT. As a result of the above violations of the FCCPA, Mr. Diamond has been
subjected to unwarranted and illegal collection activities and harassment for which he has
been damaged.

48. Debt Collector’s actions have violated Mr. Diamond’s right to not be
directly contacted while represented by an attorney with respect to the alleged Debt.

49. Debt Collector’s actions have damaged Mr. Diamond by causing him stress.

50. Debt Collector’s actions have damaged Mr. Diamond by causing him
anxiety.

S51. Debt Collector’s actions have damaged Mr. Diamond by being an

annoyance.

52. Debt Collector’s actions have damaged Mr. Diamond by causing him
aggravation.

53. It has been necessary for Mr. Diamond to retain the undersigned counsel to

prosecute the instant action, for which he 1s obligated to pay a reasonable attorney’s fee.
54. —— All conditions precedent to this action have occurred.
WHEREFORE, Plaintiff respectfully requests this Court to enter a judgment
against Debt Collector as follows:
a. Awarding statutory damages as provided by Fla. Stat. § 559.77;
b. Awarding actual damages;

c. Awarding costs and attorneys’ fees;

Plaintiff’ s Statement of Claim
Diamond v. Midland Credit Management, Inc.
Page 8 of 9

 
d. Ordering an injunction preventing further wrongful contact by the

Defendant; and

e. Any other and further relief as this Court deems just and equitable.

DEMAND FOR JURY TRIAL

Plaintiff, LAWRENCE DIAMOND, demands a trial by jury on all issues so triable.

Respectfully submitted this March 30, 2021,

/s/ Kaelyn Diamond
Kaelyn Diamond, Esq.

Florida Bar No. 125132
kaelyn@attomeydebtfighters.com
Ziegler Diamond Law: Debt Fighters
2561 Nursery Road, Suite A
Clearwater, FL 33764

(p) (727) 538-4188

(f) (727) 362-4778

Counsel for Plaintiff

   

Plaintiff’ s Statement of Claim
Diamond v. Midland Credit Management, Inc.
Page 9 of 9
Filing # 124003640 E-Filed 03/30/2021 12:01:14 PM

EXHIBIT A

Filed 03/30/2021 01:27 PM - Karen E. Rushing, Clerk of the Circuit Court, Sarasota County, FL
Fax Transmission

To: Fifth Third Bank NA From: Law Office of Michael A. Ziegler PL.

Fax: 16166532429 Date: 2/4/2021 8:41:19 AM EST

RE: Notice of Representation for Lawrence Diamond Pages: 3

Comments:

To Bankruptcy / Collection department,

Please see the enclosed Notice of Representation and Third Party Authorization for Lawrence
Diamond.

Thank you.
Case 8:21-cv-01029-VMC-SPF Document 1-1 Filed 04/30/21 Page 12 of 15 PagelD 15

Namie

Street Address

DOB

 

Last 4 Digits of SSN #

January 19, 2021
RE: Acknowledgement of Representation

To Whom 1 May Concern:

| have retained the services of the Ziegler Diamond Law: Debt Fighters. [ hereby
authorize you to communicate with their office regarding my account(s), and further authorize
the release and any and all documents relating fo my account(s) as requested by them.

Please direct any and all further commumications regarding my account(s} and my
debt(s) to the Zaegler Diamond Law: Debt Fighters.

#iegler Diamond Law: Debt Pighters. 2561 Nursery Road, Ste. A
Clearwater. FL 33764

(p} (727) 538-4 188

(f) (727) 362-4778

debidelense@ attorsevdeotiehiers.con

See ee a a Wea ead = te at ee ee et tae a

Regards,

 

lawrence Diamond

   

Chent Signature
Case 8:21-cv-01029-VMC-SPF Document 1-1 Filed 04/30/21 Page 13 of 15 PagelD 16

 

7IEGLER DIAMOND LAW 2561 Nursery Road, Ste A

attorneydebtiiahters.com

 

   

 

February 04, 2021

Fifth Third Bank NA

1850 E Paris Ave S E

Grand Rapids, MI 49546

Sent via Facstmile to 616-653-2429

Account No. “BR CE 28 A

RE: Notice of Representation a Lawrence Diamond.
Our Matter No. : 2030.01.

To Whom It May Concern:

Please take notice that I have been retained by Lawrence Diamond with respect to the above
referenced matter. A signed Third-Party Authorization has been completed by my client and 1s

enclosed for your records.

Please take notice that the consumer disputes the validity of this debt. Therefore, we would
request that validation of the alleged debt be provided to our office within 30 days. This includes,
but is not limited to, account statements reflecting all purchase transactions, fees, and interest.

Any and all further communications in regard to the above account(s) should be directed
to my attention. If you have any questions or concerns, please reach out to my office.

Very truly yours,

 
Filing # 124003640 E-Filed 03/30/2021 12:01:14 PM oF

EXHIBIT B

Filed 03/30/2021 01:27 PM - Karen E. Rushing, Clerk of the Circuit Court, Sarasota County, FI]
 

3/2/2021

RE: Nour FIFTH THIRD BANK. NATLONAL ASSOCLATTION TRUE) SEMPLE account, with an original

account number of nico fill

Dear Lawrencel

‘Live been trying To reach you te 40 Overy. your « account with Midland Credit Management, Inc. You
have a cutrent balance of $13,105.04, and T would like to nelp you resolve your debt. Please refer
Té your MOM account 31044 4wul.

We would like To make an arrangement with you Fo resolve the above referenced account using the
Following: }
Bi-weekly payments as low as $100 continuing until paid -

Please. hurry! This of Fer ‘1s available For 1S days ° From the date of this letter. Call me immediately,
at F77-898-H0.9. Oo

S incerely,

Tim Bolin
oi

Niidland GrediT Management, ine. | |
Visit MidlandGredit.com or call. 371-897-S124

ee le

 

em et eS i EE ———SES ee

P.8. This of Fer is exclusively for Lawrence Diainond,
Please contact us if we don’t have your correct address.

These payment opportunities do not alter or amend your validation Fights as described in our previous letter
to you. | '
